Citation Nr: 0708758	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  00-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ramón E. Irigoyen, Agent


ATTORNEY FOR THE BOARD

N. McElwain




INTRODUCTION

The veteran had active service from March 1968 to March 1971, 
with service in Vietnam from September 1968 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's alleged PSTD stressors include performing daily 
mine sweeps, being at Landing Zone (LZ) Baldy during mortar 
attacks shortly after arriving in Vietnam, and being at LZ 
Snoopy during an attack.  

A VA examination was conducted in December 2003.  The 
examination record includes the examiner's finding that since 
he "could not identify signs and symptoms of PTSD and a 
definite extreme traumatic stressor, [he] could not establish 
a link between stressor and the signs and symptoms of the 
[veteran's] mental disorder."  The examiner diagnosed the 
veteran with schizophrenia.  

This claim must be remanded for another examination and 
opinion.  The Board notes that the examiner did not use the 
proper criteria for diagnosing PTSD, as defined by the DSM-
IV.  Part 309.81 of the DSM-IV requires the existence of a 
"traumatic event" that involved "actual or threatened 
death or serious injury or a threat to the physical integrity 
of self or others."  There is no requirement that the 
traumatic event be "extreme," as was stated by the VA 
examiner.  

The veteran was assigned to the 39th Engineering Battalion, 
Company D, while in Vietnam.  The evidence of record verifies 
veteran's stressor of performing daily mine sweeps.  See 
April 23, 1969 service personnel record.  The evidence of 
record also indicates that LZ Baldy was attacked in November 
1968 and LZ Snoopy was attacked in May 1969.  See May 2005 
USACRUR response and July 1969 Operational Report-Lessons 
Learned (OR-LL) for the 39th Engineering Battalion.  Although 
the Daily Journal for November 1968 and the July 1969 OR-LL 
do not report any combat activity for Company D, the records 
do not report where Company D was located in November 1968 or 
May 1969.  It is possible that Company D was stationed at LZ 
Baldy and LZ Snoopy, but did not participate in combat 
activities.  Consequently, the unit history for Company D 
must be obtained to determine its location in November 1968 
and May 1969.  

The veteran should subsequently be scheduled for another VA 
examination.  The examiner should state whether the veteran 
currently has PTSD as a result of the daily mine sweeps or 
the above-mentioned attack stressors, if verified.  If the 
veteran is not diagnosed with PTSD, but is diagnosed with a 
different psychiatric disorder, the examiner should state 
whether the psychiatric disorder is related to service.  The 
opinion should address the May 1971 diagnosis of anxiety 
neurosis, and the September 1971 private opinion that the 
veteran's "moderately severe anxiety must have existed prior 
to discharge" and that "failure to treat the condition will 
result in the anxiety's degeneration into a psychosis."  See 
May 1971 VA examination record; September 28, 1971, private 
treatment record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the unit records for Company D 
of the 39th Engineering Battalion to 
determine its location in November 1968 
and May 1969.

2.  Once the locations have been 
determined, schedule the veteran for a VA 
psychiatric examination.  The examiner 
should review the claims folder and 
should reference his review in the 
record.  An opinion is needed as to 
whether the veteran has PTSD as a result 
of performing daily land mine sweeps, or, 
if verified, witnessing mortar attacks.  
The examiner must offer a rationale for 
his opinion  

If the veteran is diagnosed with an 
alternate psychiatric disorder, the 
examiner should state whether the 
psychiatric disorder is related to 
service.  Reference to the May 1971 VA 
examination record, the September 28, 
1971 private treatment record, and the 
July 2000 Robles opinion is requested.   

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The decisions should be made on 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



